Exhibit 10.1

POLYCOM, INC.

2011 EQUITY INCENTIVE PLAN

(June 5, 2013 Amendment and Restatement)

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background and Effective Date. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, SARs, Restricted Stock, Performance
Units, and Performance Shares. The Plan became effective as of May 26, 2011,
subject to approval by an affirmative vote of the holders of a majority of the
Shares that were present in person or by proxy and entitled to vote at the
2011 Annual Meeting of Stockholders of the Company. The Plan subsequently was
amended and restated effective as of July 1, 2011, to reflect applicable
adjustments in Share numbers resulting from the 2-for-1 stock split of the
Company’s common stock effected on that date. The Plan is hereby amended and
restated effective as of June 5, 2013, subject to approval by an affirmative
vote of the holders of a majority of the Shares that are present in person or by
proxy and entitled to vote at the 2013 Annual Meeting of Stockholders of the
Company.

1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company and its Subsidiaries, (b) consultants who provide
significant services to the Company and its Subsidiaries, and (c) directors of
the Company who are employees of neither the Company nor any Subsidiary. The
Plan also is designed to encourage stock ownership by Participants, thereby
aligning their interests with those of the Company’s shareholders and to permit
the payment of compensation that qualifies as performance-based compensation
under Section 162(m) of the Code.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

“1933 Act” means the Securities Act of 1933, as amended. Reference to a specific
section of the 1933 Act or regulation thereunder shall include such section or
regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Company’s common stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

“Award” means, individually or collectively, a grant under the Plan of Incentive
Stock Options, Nonqualified Stock Options, SARs, Restricted Stock, Restricted
Stock Units, Performance Units, or Performance Shares.

 

1



--------------------------------------------------------------------------------

“Award Agreement” means the written agreement setting forth the terms and
conditions applicable to each Award granted under the Plan.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Cash Flow” means as to any Performance Period, cash generated from operating
activities.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

“Committee” means the committee appointed by the Board (pursuant to Section 3.1)
to administer the Plan.

“Company” means Polycom, Inc., a Delaware corporation, or any successor thereto.

“Consultant” means any consultant, independent contractor, or other person who
provides significant services to the Company or its Subsidiaries, but who is
neither an Employee nor a Director.

“Customer Satisfaction” means as to any Performance Period, the objective and
measurable goals approved by the Committee that relate to fulfillment of
customer expectations and/or customer ratings.

“Determination Date” means the latest possible date that will not jeopardize the
qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

“Director” means any individual who is a member of the Board of Directors of the
Company.

“Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.

“Earnings Per Share” means as to any Performance Period, the Company’s after-tax
Profit, divided by a weighted average number of common shares outstanding and
dilutive common equivalent shares deemed outstanding.

“Employee” means any employee of the Company or of a Subsidiary, whether such
employee is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan. Neither service as a Director nor
payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

“Exchange Program” means a program established by the Committee, subject to
stockholder approval as set forth in Section 3.2, under which outstanding Awards
are amended to provide for a lower Exercise Price or surrendered or cancelled in
exchange for (a) Awards with a lower Exercise Price, (b) a different type of
Award, (c) cash, or (d) a combination of (a), (b) and/or (c). Notwithstanding
the preceding, the term Exchange Program does not include any (i) action
described in Section 4.3, nor (ii) transfer or other disposition permitted under
Section 13.7.

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

“Fair Market Value” means the closing per share selling price for Shares on
Nasdaq on the relevant date, or if there were no sales on such date, average of
the closing sales prices on the immediately following and preceding trading
dates, in either case as reported by The Wall Street Journal or such other
source selected in the

 

2



--------------------------------------------------------------------------------

discretion of the Committee (or its delegate). Notwithstanding the preceding,
for federal, state, and local income tax reporting purposes, fair market value
shall be determined by the Committee (or its delegate) in accordance with
uniform and nondiscriminatory standards adopted by it from time to time.

“Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the Company.

“Fiscal Year” means the fiscal year of the Company.

“Full Value Award” means an Award of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units.

“Grant Date” means, with respect to an Award, the date on which the Committee
makes the determination granting such Award, or such other later date as is
determined by the Committee. The Grant Date of an Award shall not be earlier
than the date the Award is approved by the Committee.

“Incentive Stock Option” means an Option to purchase Shares that by its terms
qualifies as and is intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.

“Margin” means as to any Performance Period, Revenue less appropriate costs and
expenses for the type of margin determined by the Committee (for example, but
not by way of limitation, gross margin, operating margin or contribution
margin).

“Nonemployee Director” means a Director who is an employee of neither the
Company nor of any Subsidiary.

“Nonqualified Stock Option” means an option to purchase Shares that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option.

“Participant” means the holder of an outstanding Award.

“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by the Committee, the Performance Goals applicable to an
Award may provide for a targeted level or levels of achievement using one or
more of the following measures: (a) Cash Flow, (b) Customer Satisfaction,
(c) Earnings Per Share, (d) Margin, (e) Product Quality, (f) Product Unit Sales,
(g) Profit, (h) Return on Equity, (i) Revenue and (j) Total Shareholder Return.

“Performance Period” means any Fiscal Year or such other period longer or
shorter than a Fiscal Year but, in any case, not shorter than a Fiscal Quarter
or longer than three (3) Fiscal Years, as determined by the Committee in its
sole discretion.

“Performance Share” means an Award granted to a Participant pursuant to
Section 9.

“Performance Unit” means an Award granted to a Participant pursuant to
Section 8.

“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. As provided in Section 7, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Committee, in its discretion.

 

3



--------------------------------------------------------------------------------

“Plan” means the Polycom, Inc. 2011 Equity Incentive Plan, as set forth in this
instrument and as hereafter amended from time to time.

“Product Quality” means as to any Performance Period, the objective and
measurable goals approved by the Committee for the creation or manufacture of
products, which goals may include (but not by way of limitation) conformance to
design specifications or requirements not to exceed specified defect levels.

“Product Unit Sales” means as to any Performance Period, the number of product
units sold to third parties.

“Profit” means as to any Performance Period, income.

“Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.

“Restricted Stock Unit or RSU” means an Award granted to a Participant pursuant
to Section 10.

“Retirement” means, in the case of an Employee or a Nonemployee Director a
Termination of Service occurring in accordance with a policy or policies
established by the Committee (in its discretion) from time to time. With respect
to a Consultant, no Termination of Service shall be deemed to be on account of
“Retirement.”

“Return on Equity” means as to any Performance Period, the percentage equal to
the Company’s after-tax Profit divided by average stockholder’s equity.

“Revenue” means as to any Performance Period, the Company’s net revenues
generated from third parties.

“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any future
regulation amending, supplementing or superseding such regulation.

“Section 16(b)” means Section 16(b) of the 1934 Act.

“Section 16 Person” means an individual who, with respect to Shares, is subject
to Section 16 of the 1934 Act and the rules and regulations promulgated
thereunder.

“Shares” means the shares of common stock of the Company.

“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as an
SAR.

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

“Tax Obligations” means tax and social insurance liability obligations and
requirements in connection with the Awards, including, without limitation,
(a) all federal, state, and local taxes (including the Participant’s FICA
obligation) that are required to be withheld by the Company or the employing
Company affiliate, (b) the Participant’s and, to the extent required by the
Company (or Subsidiary), the Company’s (or Subsidiary’s) fringe benefit tax
liability, if any, associated with the grant, vesting, or sale of Shares, and
(c) any other Company (or Subsidiary) taxes the responsibility for which the
Participant has agreed to bear with respect to such Award (or exercise thereof
or issuance of Shares thereunder).

“Termination of Service” means (a) in the case of an Employee, a cessation of
the employee-employer relationship between the Employee and the Company or a
Subsidiary for any reason, including, but not by way of

 

4



--------------------------------------------------------------------------------

limitation, a termination by resignation, discharge, death, Disability,
Retirement, or the disaffiliation of a Subsidiary, but excluding any such
termination where there is a simultaneous reemployment by the Company or a
Subsidiary; (b) in the case of a Consultant, a cessation of the service
relationship between the Consultant and the Company or a Subsidiary for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of a Subsidiary, but
excluding any such termination where there is a simultaneous re-engagement of
the consultant by the Company or a Subsidiary; and (c) in the case of a
Nonemployee Director, a cessation of the Director’s service on the Board for any
reason, including, but not by way of limitation, a termination by resignation,
death, Disability, Retirement or non-reelection to the Board.

“Total Shareholder Return” means as to any Performance Period, the total return
(change in share price plus reinvestment of any dividends) of a Share.

SECTION 3

ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be comprised solely of Directors who are
(a) “outside directors” under Section 162(m), and (b) “non-employee directors”
under Rule 16b-3.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Consultants and directors shall be granted
Awards, (b) prescribe the terms and conditions of the Awards, (c) interpret the
Plan and the Awards, (d) adopt such procedures and subplans as are necessary or
appropriate for the purpose of satisfying applicable foreign laws or for
qualifying for favorable tax treatment under applicable foreign laws, (e) adopt
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules.
Notwithstanding the preceding, the Committee shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any Annual or Special
Meeting of Stockholders of the Company.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company, except that the Committee may not delegate all or any part of its
authority under the Plan with respect to Awards granted to a Nonemployee
Director. Notwithstanding the foregoing, with respect to Awards that are
intended to qualify as performance-based compensation under Section 162(m) of
the Code, the Committee may not delegate its authority and powers with respect
to such Awards if such delegation would cause the Awards to fail to so qualify.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available issuance under the Plan shall equal the sum of
(a) 30,300,000 and (b) any Shares (not to exceed 13,636,548)

 

5



--------------------------------------------------------------------------------

that otherwise would have been returned to the 2004 Equity Incentive Plan after
May 26, 2011, on account of the expiration, cancellation or forfeiture of awards
granted under the Company’s 1996 Stock Incentive Plan or 2004 Equity Incentive
Plan. Shares granted under the Plan may be either authorized but unissued Shares
or treasury Shares.

4.2 Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units, is forfeited to or repurchased
by the Company, the unpurchased Shares (or for Awards other than Options and
Stock Appreciation Rights, the forfeited or repurchased Shares) which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). Upon exercise of a Stock Appreciation Right
settled in Shares, the gross number of Shares covered by the portion of the
Award so exercised will cease to be available under the Plan. Shares that have
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if unvested Shares of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise or purchase price of an Award
and/or to satisfy the tax withholding obligations related to an Award will not
become available for future grant or sale under the Plan. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not reduce the number of Shares available for issuance under the Plan.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares issued pursuant to Awards transferred under any Exchange Program, subject
to stockholder approval as set forth in Section 3.2, will not be again available
for grant under the Plan. Notwithstanding the foregoing provisions of this
Section 4.2, subject to adjustment provided in Section 4.3, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options will
equal the aggregate Share number stated in Section 4.1, plus, to the extent
allowable under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan under
this Section 4.2.

4.3 Adjustments in Awards and Authorized Shares. In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares such that
an adjustment is determined by the Committee (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
class of Shares which may be delivered under the Plan, the number and class of
Shares which may be added annually to the Shares reserved under the Plan, the
number, class, and price of Shares subject to outstanding Awards, and the
numerical limits of Sections 5.1, 6.1, 7.1, 8.1, 9.1, 10.1 and 12.2.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number.

4.4 Full Value Awards. Full Value Awards granted before June 5, 2013, under the
Plan shall count against the numerical limits in Section 4.1 of the Plan as 1.83
Shares for every one Share subject thereto. If Shares acquired pursuant to Full
Value Awards granted before June 5, 2013, are forfeited to the Company and
otherwise would return to the Plan pursuant to Section 4.2 of the Plan, 1.83
times the number of Shares so forfeited shall become available for issuance.
Full Value Awards granted on or after June 5, 2013, under the Plan shall count
against the numerical limits in Section 4.1 of the Plan as 1.54 Shares for every
one Share subject thereto. If Shares acquired pursuant to Full Value Awards
granted on or after June 5, 2013, are forfeited to the Company and otherwise
would return to the Plan pursuant to Section 4.2 of the Plan, 1.54 times the
number of Shares so forfeited shall become available for issuance.

 

6



--------------------------------------------------------------------------------

SECTION 5

STOCK OPTIONS

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees, Directors and Consultants at any time and from time
to time as determined by the Committee in its sole discretion. The Committee, in
its sole discretion, shall determine the number of Shares subject to each
Option, provided that during any Fiscal Year, no Participant shall be granted
Options (and/or SARs) covering more than a total of 1,500,000 Shares.
Notwithstanding the foregoing, during the Fiscal Year in which a Participant
first becomes an Employee, he or she may be granted Options (and/or SARs) to
purchase up to a total of an additional 1,500,000 Shares. The Committee may
grant Incentive Stock Options, Nonqualified Stock Options, or a combination
thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares covered by the Option, any conditions to exercise the Option, and such
other terms and conditions as the Committee, in its discretion, shall determine.
The Award Agreement shall also specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option.

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

5.3.1 Nonqualified Stock Options. The Exercise Price of each Nonqualified Stock
option shall be determined by the Committee in its discretion but shall be not
less than one hundred percent (100%) of the Fair Market Value of a Share on the
Grant Date.

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.

5.3.3 Substitute Options. Notwithstanding the provisions of Section 5.3.2, in
the event that the Company or a Subsidiary consummates a transaction described
in Section 424(a) of the Code (e.g., the acquisition of property or stock from
an unrelated corporation), persons who become Employees, Nonemployee Directors
or Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
Section 424(a) of the Code, may determine that such substitute Options shall
have an exercise price less than one hundred percent (100%) of the Fair Market
Value of the Shares on the Grant Date.

5.4 Expiration of Options.

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

(a) The date for termination of the Option set forth in the written Award
Agreement; or

(b) The expiration of ten (10) years from the Grant Date.

5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant dies
prior to the expiration of his or her Options, the Committee, in its discretion,
may provide that his or her Options shall be exercisable for up to three
(3) years after the date of death. With respect to extensions that were not
included in the original

 

7



--------------------------------------------------------------------------------

terms of the Option but were provided by the Committee after the date of grant,
if at the time of any such extension, the exercise price per Share of the Option
is less than the Fair Market Value of a Share, the extension shall, unless
otherwise determined by the Committee, be limited to the earlier of (1) the
maximum term of the Option as set by its originals terms, or (2) ten (10) years
from the Grant Date.

5.4.3 Committee Discretion. Subject to the ten and thirteen-year limits of
Sections 5.4.1 and 5.4.2, the Committee, in its sole discretion, (a) shall
provide in each Award Agreement when each Option expires and becomes
unexercisable, and (b) may, after an Option is granted, extend the maximum term
of the Option (subject to Section 5.8.4 regarding Incentive Stock Options). With
respect to the Committee’s authority in Section 5.4.3(b), if, at the time of any
such extension, the exercise price per Share of the Option is less than the Fair
Market Value of a Share, the extension shall, unless otherwise determined by the
Committee, be limited to the earlier of (1) the maximum term of the Option as
set by its originals terms, or (2) ten (10) years from the Grant Date. Unless
otherwise determined by the Committee, any extension of the term of an Option
pursuant to this Section 5.4.3 shall comply with Section 409A of the Code to the
extent applicable.

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. An Option may not be
exercised for a fraction of a Share. After an Option is granted, the Committee,
in its sole discretion, may accelerate the exercisability of the Option.

5.6 Payment. Options shall be exercised by the Participant giving notice and
following such procedures as the Company (or its designee) may specify from time
to time. Exercise of an Option also requires that the Participant make
arrangements satisfactory to the Company for full payment of the Exercise Price
for the Shares. All exercise notices shall be given in the form and manner
specified by the Company from time to time.

The Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Committee, in its sole discretion, also may permit exercise
(a) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Exercise Price, or (b) by any
other means which the Committee, in its sole discretion, determines to both
provide legal consideration for the Shares, and to be consistent with the
purposes of the Plan. As soon as practicable after receipt of a notification of
exercise satisfactory to the Company and full payment for the Shares purchased,
the Company shall deliver to the Participant (or the Participant’s designated
broker), Share certificates (which may be in book entry form) representing such
Shares. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 4.3 of the Plan.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

5.8 Certain Additional Provisions for Incentive Stock Options.

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.

5.8.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the

 

8



--------------------------------------------------------------------------------

Participant dies during such three-month period, and/or (b) the Award Agreement
or the Committee permits later exercise (in which case the Option instead may be
deemed to be a Nonqualified Stock Option). No Incentive Stock Option may be
exercised more than one (1) year after the Participant’s Termination of Service
on account of Disability, unless (a) the Participant dies during such one-year
period, and/or (b) the Award Agreement or the Committee permit later exercise
(in which case the option instead may be deemed to be a Nonqualified Stock
Option).

5.8.3 Employees Only. Incentive Stock Options may be granted only to persons who
are Employees on the Grant Date.

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

5.8.5 Leave of Absence. For purposes of Incentive Stock Options, no leave of
absence may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six
(6) months following the first (1st) day of such leave, any Incentive Stock
Option held by the Participant will cease to be treated as an Incentive Stock
Option and will be treated for tax purposes as a Nonqualified Stock Option.

SECTION 6

STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Employees, Directors and Consultants at any time and from time to
time as shall be determined by the Committee, in its sole discretion.

6.1.1 Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant shall be granted SARs (and/or Options) covering
more than a total of 1,500,000 Shares. Notwithstanding the foregoing, during the
Fiscal Year in which a Participant first becomes an Employee, he or she may be
granted SARs (and/or Options) covering up to a total of an additional 1,500,000
Shares.

6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. The Exercise Price of each SAR shall
be determined by the Committee in its discretion but shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Grant Date.
Notwithstanding the foregoing, SARs may be granted with a per Share exercise
price of less than one hundred percent (100%) of the Fair Market Value per Share
on the Grant Date pursuant to the rules of Section 5.3.3, which also shall apply
to SARs.

6.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

6.3 Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also shall
apply to SARs.

 

9



--------------------------------------------------------------------------------

6.4 Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(b) The number of Shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.

SECTION 7

RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees, Directors and Consultants as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant, provided that
during any Fiscal Year, no Participant shall receive more than a total of
750,000 Shares of Restricted Stock (and/or Performance Shares or Restricted
Stock Units). Notwithstanding the foregoing, during the Fiscal Year in which a
Participant first becomes an Employee, he or she may be granted up to a total of
an additional 750,000 Shares of Restricted Stock (and/or Performance Shares or
Restricted Stock Units).

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

7.3 Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

7.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4.

7.4.1 General Restrictions. The Committee may set restrictions based upon
continued employment or service with the Company and its affiliates, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.

7.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the Determination Date. In granting Restricted Stock
which is intended to qualify under Section 162(m) of the Code, the Committee
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Restricted Stock under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

7.4.3 Legend on Certificates. The Committee, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions.

 

10



--------------------------------------------------------------------------------

7.5 Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Committee, in its discretion, may accelerate the
time at which any restrictions shall lapse or be removed. After the restrictions
have lapsed, the Participant shall be entitled to have any legend or legends
under Section 7.4.3 removed from his or her Share certificate, and the Shares
shall be freely transferable by the Participant. The Committee (in its
discretion) may establish procedures regarding the release of Shares from escrow
and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Committee determines otherwise.

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.

7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

SECTION 8

PERFORMANCE UNITS

8.1 Grant of Performance Units. Performance Units may be granted to Employees,
Directors and Consultants at any time and from time to time, as shall be
determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Performance Units granted to
each Participant provided that during any Fiscal Year, no Participant shall
receive Performance Units having an initial value greater than $3,000,000.

8.2 Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee on or before the Grant Date.

8.3 Performance Objectives and Other Terms. The Committee, in its discretion,
shall set performance objectives or other vesting criteria which, depending on
the extent to which they are met, will determine the number or value of
Performance Units that will be paid out to the Participants. Each Award of
Performance Units shall be evidenced by an Award Agreement that shall specify
the Performance Period, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.

8.3.1 General Performance Objectives or Vesting Criteria. The Committee may set
performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).

8.3.2 Section 162(m) Performance Objectives. For purposes of qualifying grants
of Performance Units as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may determine that the performance
objectives applicable to Performance Units shall be based on the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the Determination Date. In granting Performance Units that are intended
to qualify under Section 162(m) of the Code, the Committee

 

11



--------------------------------------------------------------------------------

shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Performance Units under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

8.4 Earning of Performance Units. After the applicable Performance Period has
ended, the holder of Performance Units shall be entitled to receive a payout of
the number of Performance Units earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. After the grant of a Performance
Unit, the Committee, in its sole discretion, may reduce or waive any performance
objectives for such Performance Unit and may accelerate the time at which any
restrictions will lapse or be removed.

8.5 Form and Timing of Payment of Performance Units. Payment of earned
Performance Units shall be made as soon as practicable after the expiration of
the applicable Performance Period, or as otherwise provided in the applicable
Award Agreement or as required by Applicable Laws. The Committee, in its sole
discretion, may pay earned Performance Units in the form of cash, in Shares
(which have an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period) or in a
combination thereof.

8.6 Cancellation of Performance Units. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units shall be forfeited to the
Company, and again shall be available for grant under the Plan.

SECTION 9

PERFORMANCE SHARES

9.1 Grant of Performance Shares. Performance Shares may be granted to Employees,
Directors and Consultants at any time and from time to time, as shall be
determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant, provided that during any Fiscal Year, no Participant shall be
granted more than a total of 750,000 Performance Shares (and/or Shares of
Restricted Stock or Restricted Stock Units). Notwithstanding the foregoing,
during the Fiscal Year in which a Participant first becomes an Employee, he or
she may be granted up to a total of an additional 750,000 Performance Shares
(and/or Shares of Restricted Stock or Restricted Stock Units).

9.2 Value of Performance Shares. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the Grant Date.

9.3 Performance Share Agreement. Each Award of Performance Shares shall be
evidenced by an Award Agreement that shall specify any vesting conditions, the
number of Performance Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.

9.4 Performance Objectives and Other Terms. The Committee, in its discretion,
shall set performance objectives or other vesting criteria which, depending on
the extent to which they are met, will determine the number or value of
Performance Shares that will be paid out to the Participants. Each Award of
Performance Shares shall be evidenced by an Award Agreement that shall specify
the Performance Period, and such other terms and conditions as the Committee, in
its sole discretion, shall determine.

9.4.1 General Performance Objectives or Vesting Criteria. The Committee may set
performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).

 

12



--------------------------------------------------------------------------------

9.4.2 Section 162(m) Performance Objectives. For purposes of qualifying grants
of Performance Shares as “performance-based compensation” under Section 162(m)
of the Code, the Committee, in its discretion, may determine that the
performance objectives applicable to Performance Shares shall be based on the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the Determination Date. In granting Performance Shares
that are intended to qualify under Section 162(m) of the Code, the Committee
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Performance Shares under
Section 162(m) of the Code (e.g., in determining the Performance Goals).

9.5 Earning of Performance Shares. After the applicable Performance Period has
ended, the holder of Performance Shares shall be entitled to receive a payout of
the number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance objectives have been achieved. After the grant of a Performance
Share, the Committee, in its sole discretion, may reduce or waive any
performance objectives for such Performance Share and may accelerate the time at
which any restrictions will lapse or be removed.

9.6 Form and Timing of Payment of Performance Shares. Payment of vested
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period (subject to any deferral permitted under
Section 13.1), or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Committee, in its sole discretion, may pay
earned Performance Shares in the form of cash, in Shares or in a combination
thereof.

9.7 Cancellation of Performance Shares. On the date set forth in the Award
Agreement, all unvested Performance Shares shall be forfeited to the Company,
and except as otherwise determined by the Committee, again shall be available
for grant under the Plan.

SECTION 10

RESTRICTED STOCK UNITS

10.1 Grant of RSUs. Restricted Stock Units may be granted to Employees,
Directors and Consultants at any time and from time to time, as shall be
determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Restricted Stock Units granted
to each Participant, provided that during any Fiscal Year, no Participant shall
be granted more than a total of 750,000 Restricted Stock Units (and/or Shares of
Restricted Stock or Performance Shares). Notwithstanding the foregoing, during
the Fiscal Year in which a Participant first becomes an Employee, he or she may
be granted up to a total of an additional 750,000 Restricted Stock Units (and/or
Shares of Restricted Stock or Performance Shares).

10.2 Value of RSUs. Each Restricted Stock Unit shall have an initial value equal
to the Fair Market Value of a Share on the Grant Date.

10.3 RSU Agreement. Each Award of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify any vesting conditions, the number of
Restricted Stock Units granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.

10.4 Earning of RSUs. After the applicable vesting period has ended, the holder
of Restricted Stock Units shall be entitled to receive a payout of the number of
Restricted Stock Units earned by the Participant over the vesting period. After
the grant of a Restricted Stock Unit, the Committee, in its sole discretion, may
reduce or waive any vesting condition that must be met to receive a payout for
such Restricted Stock Unit and may accelerate the time at which any restrictions
will lapse or be removed.

10.5 Form and Timing of Payment of RSUs. Payment of vested Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Award Agreement (subject to any deferral permitted under

 

13



--------------------------------------------------------------------------------

Section 13.1) or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Committee, in its sole discretion, may pay
Restricted Stock Units in the form of cash, in Shares or in a combination
thereof.

10.6 Cancellation of RSUs. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units shall be forfeited to the Company, and except as
otherwise determined by the Committee, again shall be available for grant under
the Plan.

SECTION 11

PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(m)

11.1 General. If the Committee, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the provisions of this Section 11 will control over any contrary
provision in the Plan. The Committee, in its discretion, also may grant Awards
that are not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

11.2 Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may, in the discretion of the Committee, be made
subject to the attainment of Performance Goals. Any Performance Goal used may be
measured (a) in absolute terms, (b) in combination with another Performance Goal
or Goals (for example, but not by way of limitation, as a ratio or matrix),
(c) in relative terms (including, but not limited to, as compared to results for
other periods of time, and/or against another company, companies or an index or
indices), (d) on a per-share or per-capita basis, (e) against the performance of
the Company as a whole or a specific business unit(s) or product(s) of the
Company. and/or (f) on a pre-tax or after-tax basis. Prior to the Determination
Date, the Committee will determine whether any significant element(s) or item(s)
will be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (for example, but not by way of limitation, the
effect of mergers and acquisitions). As determined by the Committee prior to the
Determination Date, achievement of Performance Goals for a particular Award may
be calculated in accordance with the Company’s financial statements, prepared in
accordance with generally accepted accounting principles, or as adjusted for
certain costs, expenses, gains and losses to provide non-GAAP measures of
operating results. The Performance Goals may differ from Participant to
Participant and from Award to Award.

11.3 Procedures. To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m) of the Code, with respect to any Award
granted subject to Performance Goals and intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, on or before
the Determination Date (i.e., within the first twenty-five percent (25%) of the
Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period or such other time as may be required or
permitted by Section 162(m) of the Code), the Committee will, in writing,
(i) designate one or more Participants to whom an Award will be made,
(ii) determine the Performance Period, (iii) establish the Performance Goals and
amounts that may be earned for the Performance Period, and (iv) determine any
other terms and conditions applicable to the Award(s).

11.4 Additional Limitations. Notwithstanding any other provision of the Plan,
any Award that is granted to a Participant and is intended to constitute
qualified performance-based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as qualified performance-based
compensation as described in Section 162(m) of the Code, and the Plan will be
deemed amended to the extent necessary to conform to such requirements.

11.5 Determination of Amounts Earned. Following the completion of each
Performance Period, the Committee will certify in writing whether the applicable
Performance Goals have been achieved for such

 

14



--------------------------------------------------------------------------------

Performance Period. A Participant will be eligible to receive payment pursuant
to an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code for a Performance Period only if the Performance
Goals for such period are achieved. In determining the amounts earned by a
Participant pursuant to an Award intended to qualified as “performance-based
compensation” under Section 162(m) of the Code, the Committee will have the
right to (a) reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period, (b) determine what actual Award, if any,
will be paid in the event of a termination of employment as the result of a
Participant’s death or disability or upon a change in control or in the event of
a termination of employment following a change in control prior to the end of
the Performance Period, and (c) determine what actual Award, if any, will be
paid in the event of a termination of employment other than as the result of a
Participant’s death or disability prior to a change in control and prior to the
end of the Performance Period to the extent an actual Award would have otherwise
been achieved had the Participant remained employed through the end of the
Performance Period. A Participant will be eligible to receive payment pursuant
to an Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code for a Performance Period only if the Performance
Goals for such period are achieved.

SECTION 12

NONEMPLOYEE DIRECTOR AWARDS

12.1 General. Nonemployee Directors will be entitled to receive all types of
Awards under this Plan, including discretionary Awards not covered under this
Section 12. All grants of Restricted Stock Units to Nonemployee Directors
pursuant to this Section 12 will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:

12.2 Awards.

12.2.1 Initial Grants. Each Nonemployee Director who first becomes a Nonemployee
Director on or after the 2011 Annual Meeting of the Company’s Stockholders,
automatically shall receive, as of the date that the individual first is
appointed or elected as a Nonemployee Director, the number of Restricted Stock
Units determined by multiplying (A) 20,000 by (B) the percentage determined by
dividing (i) the number of calendar months that remain in the one-year period
commencing on the date of the last Annual Meeting of the Company’s Stockholders
immediately preceding the date the individual is first appointed or elected as a
Nonemployee Director, including the month in which the individual is so
appointed or elected, by (ii) 12, rounded down to the nearest whole Restricted
Stock Unit.

12.2.2 Ongoing Grants. Each Nonemployee Director who is reelected as such at an
Annual Meeting of the Company’s Stockholders, automatically shall receive, as of
the date of such Annual Meeting, 20,000 Restricted Stock Units.

12.3 Terms of Restricted Stock Unit Awards.

12.3.1 Award Agreement. Each Award of Restricted Stock Units granted pursuant to
this Section 12 shall be evidenced by a written Award Agreement between the
Participant and the Company.

12.3.2 Vesting Schedule/Period of Restriction. Each Award of Restricted Stock
Units granted pursuant to this Section 12 shall vest at such times and be
subject to such restrictions and conditions as the Committee shall determine in
its sole discretion. Except as otherwise determined by the Committee in its sole
discretion and set forth in the Award Agreement, once a Participant ceases to be
a Director, the Shares subject to Restricted Stock Units that have not vested
shall revert to the Company at no cost to the Company and again shall become
available for grant under the Plan.

 

15



--------------------------------------------------------------------------------

12.3.3 Other Terms. All provisions of the Plan not inconsistent with this
Section 12 shall apply to Awards of Restricted Stock Units granted to
Nonemployee Directors.

12.4 Elections by Nonemployee Directors. Pursuant to such procedures as the
Committee (in its discretion) may adopt from time to time, each Nonemployee
Director may elect to forego receipt of all or a portion of the annual retainer,
committee fees and meeting fees otherwise due to the Nonemployee Director in
exchange for Awards. The number of Shares subject to Awards received by any
Nonemployee Director shall equal the amount of foregone compensation divided by
the Fair Market Value of a Share on the date the compensation otherwise would
have been paid to the Nonemployee Director, rounded up to the nearest whole
number of Shares. The procedures adopted by the Committee for elections under
this Section 12.4 shall be designed to ensure that any such election by a
Nonemployee Director will not disqualify him or her as a “non-employee director”
under Rule 16b-3. Unless otherwise determined by the Committee, the elections
permitted under this Section 12.4 shall comply with Section 409A of the Code.

SECTION 13

MISCELLANEOUS

13.1 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral elections
shall be subject to such rules and procedures as shall be determined by the
Committee in its sole discretion and, unless otherwise expressly determined by
the Committee, shall comply with the requirements of Section 409A of the Code.

13.2 Compliance with Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Committee. The Plan and each Award Agreement under the Plan is
intended to meet the requirements of Code Section 409A and will be construed and
interpreted in accordance with such intent, except as otherwise determined in
the sole discretion of the Committee. To the extent that an Award or payment, or
the settlement or deferral thereof, is subject to Code Section 409A the Award
will be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Code Section 409A.

13.3 No Effect on Employment or Service. Nothing in the Plan or any Award shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a Termination of Service. Employment with the Company and its
Subsidiaries is on an at-will basis only.

13.4 Participation. No Employee, Director or Consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.

13.5 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to

 

16



--------------------------------------------------------------------------------

handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

13.6 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

13.7 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

13.8 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 13.6. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, a Participant may, if the Committee
(in its discretion) so permits, transfer an Award to an individual or entity
other than the Company. Any such transfer shall be made without consideration
and in accordance with such procedures as the Committee may specify from time to
time.

13.9 No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant (or beneficiary).

SECTION 14

AMENDMENT, TERMINATION, AND DURATION

14.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason. The Company will obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with applicable laws.
The amendment, suspension, or termination of the Plan shall not, without the
consent of the Participant, alter or impair any rights or obligations under any
Award theretofore granted to such Participant. No Award may be granted during
any period of suspension or after termination of the Plan. Termination of the
Plan will not affect the Committee’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

14.2 Duration of the Plan. The Plan became effective as of May 26, 2011, and
subject to Section 14.1 (regarding the Board’s right to amend or terminate the
Plan), shall remain in effect thereafter. However, without further stockholder
approval, no Incentive Stock Option may be granted under the Plan after May 26,
2021.

 

17



--------------------------------------------------------------------------------

SECTION 15

TAX WITHHOLDING

15.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), or at such earlier time as the Tax
Obligations are due, the Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations.

15.2 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Committee in its discretion from time to time, these
methods may include one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable cash or Shares having a Fair
Market Value equal to the amount required to be withheld, (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld or remitted, provided the delivery of such Shares
will not result in any adverse accounting consequences as the Committee
determines in its sole discretion, (d) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Committee may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld, or (e) retaining from salary or other
amounts payable to the Participant cash having a sufficient value to satisfy the
Tax Obligations. The amount of Tax Obligations will be deemed to include any
amount that the Committee agrees may be withheld at the time the election is
made, not to exceed the amount determined by using the maximum federal, state or
local marginal income tax rates applicable to the Participant or the Company, as
applicable, with respect to the Award on the date that the amount of tax or
social insurance liability to be withheld or remitted is to be determined. The
Fair Market Value of the Shares to be withheld or delivered shall be determined
as of the date that the Tax Obligations are required to be withheld.

SECTION 16

LEGAL CONSTRUCTION

16.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

16.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

16.3 Requirements of Law. Shares shall not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

16.4 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to qualify for the exemption provided by Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.

16.5 Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

16.6 Inability to Obtain Authority. The Company will not be required to issue
any Shares, cash or other property under the Plan unless all the following
conditions are satisfied: (a) the admission of the Shares or other

 

18



--------------------------------------------------------------------------------

property to listing on all stock exchanges on which such class of stock or
property then is listed; (b) the completion of any registration or other
qualification of the Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, counsel to the Company, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S., state or other governmental agency, which counsel
to the Company, in its absolute discretion, determines to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant, vesting and/or exercise as the Company may establish from time to
time for reasons of administrative convenience. If the Committee determines, in
its absolute discretion, that one or more of the preceding conditions will not
be satisfied, the Company automatically will be relieved of any liability with
respect to the failure to issue the Shares, cash or other property as to which
such requisite authority will not have been obtained.

16.7 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

16.8 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

19